:   Oi=l=ICE OF TIhE ATTORNEY   GENERAL   OF TEXAS
                       AUSTIN
Xonorsbl~ John i’:..
                  Yritohett, Pale 2          ..
.     ‘.
                           :
             Doyd, 116 Tsx. 02, 2S6 SIC':45S; Conferonco opinion
785; t,Tott~v.
to Ucn. Si,11.Gravoo, dntcd Seztmber 10, 1914; Artialo 7467,       _   :
?I.-
   c. 6,                                            .:;
          khc proviso cls,uso03 Scotion 16 of the l%&act
(Acts 19:17,35th Leg,, R. S,, Ch. OQ, H, R, 257) readn as
f 011oaY0
        :
           "     ,providod,however, that nothing In this
     soo-tl~fi & in this Act ahnll affect or rostriot
     th8 right of any p?rson  ox- poroono, OWAing hin%S
     in Chi.6Stoto to con3tmct cn his Gm proL;ertgany
     da or recorvoir   which wul.% tipound or oontain
     10s~ than flvc hund?e% acre-feet bf lrnter.lt
            In an opinion d&3% Au.pst 25* 1917 (Conftwcme
Opinion !W. lS12), HonorablcjG. B. S~eilloyheld l&t the
ahove CjnGtCd clause rcn-elygives to u parson owzin~ Ian& the
right to comtruot     such due oy rescrvolrwithout submitti32
his plans to t&c BGtZd oZ'Ftitc~"Lnsinoorn for approval and
tht-tttha olouso does not &.re such person the right to use,
vithpiitpmilt, the nator ixpoundod by such im or reservoir
or to in);oundund hold in such reservoir c;utcrasedad by
witor  ~uso:-s,ka~ixq a prior ri@t.               mm
                                      This 02it;ion   ugain
adopted imd.s>provodon ILayS, 1940 by the promnt Attmmoy
Gonerol of Ikmr,.
          In 1925 the IAginlnturtic!!cndedtho 1917 aot (Auts'
1925, 59th LOS,, ,R.S., Ch. 135, S. B. 3491. Section 16 of
the 1917 act ms amnded and tho yrovisotrssomtttod from tho
amndmxt,    Section 5 of ths amndutory tct rseds t-6 follov?s:

 .        "SCO. 5. Any one my cbktruot on his oxn
     proparty a.dnn and rcsorvoir to iwgound or contain
     not,to cxcood t&o kundrc~dnnd fifty scro feet of
     Mter without the nccesaity of socurinG a ;-erz?it
     TIiFxZfor.~*
                (Ezphasl.3supplied)
                                  3, addressedto the km-% of
          Tn our Opinion ITo.O-l.99
S.kt~r iZni:lncors,no held t!latSection
                                      5, codified by Vsrhr;n
CG i\rtiOl.(? CSGOR, v.nr              bccauno of the irrecon-
                          unconstitutidnzL
0ilcbl.caotilict b~twen the caRtj.onof the wzt, ::hiohpro-
vided thet one my comtruct "12iicmor r0aervoi~~to contain
        could not effect the rwsdl of the m~rovi50of Seotion ie of
            1917 act, and also thot the smikrzcnt.of Scotion
        the :                                                18 did
        not repeal ths prov3.30.   .
        -
                 In 1941 the 47th Logfsl.etura
                                             passed Eouco-??$llEo.
        69. So&ion 1 of the b&U is qu0ted.w fol1om~:
            .     %Scction2. That Section 5, Chapter 136,.Aats
    .        sofa
                the li%@IlnrsIzo.?sion
                                    of th6 Thirt:i-ninth
                                                       Lc&3-
.       ....
             Iuture bo and the same ia hemby amtided so as to
             he??c?aftcr
                       mod us foliosJor
                     ?Section 5. Any one nay oonstruot on his own
                pr0.cort.y
                         a’Em and reservoir to j.npour,d ox aoztain.
                              a
                Aat to GxOeQd fift y (50) acre-fcot of mter  for
                d~cmstic and I vcstoch pur~osca w!.t?loutthe nccnrM.ty
                s soc~ri~ a ??mlzil;  ttx3rafor.”&iiph3ia suppppliai)
    ,.          At Pirut Slcnce om cm see a satiod*diffo2enoc
     batweoa.this saotion cn t!m OUGhand wit? the proviso of the
     1911 act and the attezpttid‘mendnest on the OthGr hand bc-
     sides tho roduotion In acre-feat. %lC$ UbOVO quoted    B33tiOn
     not only covers t!lacoaatiruotionof a dnc, QE do the otinsrtwo
     scixiiorproviaidns,but it also spaoiflen tka use to ~vhichthe
     nator Ray be put. XOUSO Bill.63 s~oci.ficellg    provides teat
     a p?rwn  nay calatxuct a do=!on hin 017A property l’~iot to
     ezoeod fifty (50) acre-factof wster  rcr  dm6stLo~and    livestock
      I?ITKXW~~
              without the necessity of necuxin,;: a -emit ttwrefor.‘!




                        .   .
             .




 EJonorabloJohn \S.TMtohett, PO&3 4'        -.
                                   .
 .


           But~ovan c,oxoconvincZAg thin the phrcaeolo&y ezJ-
 ployed'by the.Le&.elnturois the~sgecificntiouof the UOOD
 1ts01s.  %b *uotefrcn the Sxedley oplnlon (Couferon9o
                                                    ... @pin-
 ion Jcor1BlE7 86 follo*.v5r                          ::.
                                                       9,
           "The provi5foA~in vCeaffon18 5ny5 nothing what-
      wer        &out .th
                      tdcing or uning of water, acd it would
      not 'bo a rcasomblo coA5truotioAof it to aoncludo
      tknt it  WE iAttendedto give to ouch person l&e right,
      wIthout pm&t, to use or divertthe Vator tipouAded
      by tA0.da!Lor reservoir."
            Euob:5re Aot the ocnditloAs here+ The bill uudor
  ~oonoide~eticnoovcrs Aot only the constructicaOS tJ;edez~or
  renarvoir, but also tha uses to which tJlowater &pounded my
  ho put. B,e ubov& quotod pmxgraph stated convexsely55 to
             that nince the u50 of the mtcr la covered by the
  the cSffeo.G
“bill, it would he a'reascnccble ooristruationto aonolude that
  it ~5s .iAi;cndod
                  to give the 1andowAer tho right, u~it-hout
                                                           pox-
 mit, to use we.tcr.impounded by the dam, S%ch 5.5the construc-
  tion whio:h%,-e
                plaoo on the bill,
           A.9wo have horotoforementioned, it was hold in           . *
 Opinion 1~0. O-1993 thet the proviso in Eactica 16 OS tJx?1917
 aot vat8otill in force end 6SSoet. It is mnifost th.attho
 tams. of the 1941 5ot are at vorianoo withthose of 5uoh pr,o-
 vieo. It must, therofore.-o be determinedwhether suchproviso~
 io rfipealed              aot. w;‘o QUOtO the? fc;llOlYiA~ fl?Xl
              by tJm -Ititer
 Opinion   MO.    0-1933:

           Vho mption of tJx31925 Act exprooses a
      &onoral purpo50, aa icniorited    b;rthe uAd%rsOoriAf;;
      it n.emosSection 16 of the 1917 Aot a5 clloOS thoco
      amended, end 60tS out t!lo5ubjOot Eattar OS the
      mondxent in dotail. The cnptiou.aoao not otate
     ~thnt Eection 16'3.0expra5el.y    ropee!cd; v&other it
      WQS ao intendedmust bo dotemined boS+osoyour
      sooojndgucetion oan be correctly ensrierod. sol+
      tion 5, properly construed, oovcre-the c&me sub-
      jcot ma.tixr as the. proviso of section 16. ;q-
      parontlp, the Lo&&2turo intcnd.ad       that S5otion
      5 sJm~l& Cake the place of tho provQo, oAd that
      it olxmld repesl thnt xuch of Gcotion 16, by vi.X-
      tuo'OS ;;'ecticn 7$. the ro-p:nlill~ ollmm or the
      1923   Act,
               .
:
                                                                    .,




     HonorableJohn 1% Ptitohett; P&g3 5


              *SeotIon 5 being void, it aonnot hevc the
                             tho proviso. YC is 0 nullity
         effect of ~ro;rcnling
         end bee no rzoroelfeot t.)Lhn
                                     iT it,bud nevtx! bcoa
                  ConcolidstmIlJ;lr\omzlterev. KA.rbyLUG-
         bp:?%: (Corn.;qp.) 237 5.X. 703 (roviol;~ 250
         &\Y. 476)1 Culberson V. &hfcrd,*118 5%)~.431, :?-         ~,
         18 8.X. (20) sE5, sa Tl?x.Jur. 12.5;Ldwia' 3utb.e%+
         lnAd.r)t.aiutory
                        :ConstrWti6q Seo. 245~ Tarshall
         Y. State. 62 Crie. RG_rr117, 13s 6.W. 759; * .”
              It is to be noted t&t &ction 6 Is f&!&r to l&G
    provlocl clauo  of section 16 .int;Jmtboth prod&   caly    for         .
    thG oonstruotionof O.dcm 8nd sey cothillgebiut the UXI of the
    iiqsUn&d  mterr    Therefcre, ES it w’cis
                                            stated in Opiniun      Xo.
    o-1993,.appareAtlgit was the 10&31etive iAtPAt th&t Gsotion 6
    should lx&a the plGce c& the prcvieo 3ln*xe, azd t.k;at   it cr!wuld
    rep& thtt muoh of YGctiorr16 by Firtuc of Eeotioa 7 of the
    LO25 aot, the repealing clausae.
               Ro~evcr, the~lP41 aot 1s F-O:%limited in its wording.
     ft provides thnt one m~apoonstruct on his pro::ertga d&m nad
     rcs&w?ir to impound orecontain not to cxcbw~fifiy awe-feet--
     for &xtio     a~_d_l_iveatookgurnoaos without the neocstjityof
     seourirg a per&t    therefor. Not oniy Is tl;ereG reduction ia
     the nwbor bS GGrG-SGet, but tk-rs IS also d limftutic~ on
     the.usc:s$0 which the wter mey be jxt, In other wxdo, tl;e
    ~only'situoticm   where the terms of tk? 1941 act apply 16
     where iAn dem and raservofr a~ to'.jmpouOd.zot   I-iore
                                                           than
     fifty (ClO]ooro-feet of wetor and'the witGr is to be usod
     021~ for dmaetio and livoetock purposes. GGcJ3tus act
     ropeal thG provisa Clause of Eectlon 16, or 000s It wrely
     limit l.t8acops @e are inclined to the latter v5.G~.
              There,is no prokaio~ in tho 1941 act s~aoificolly
    xep0nliingeny other uot or statute, nor is t!xro e general
    rGgco.Xin5clnc~e, licw~ovor,w%ethGr the 1941 act is considered
    elcre, v;ithno $rovision relating to the r6>GnJ.of fczmor
    lawo, OS \shetJier
                     it itrco2sid~rec?cs t.&ing the pl~ao id Sac-
    tion 5 of thy 1926 (XntkXn&tioA&~0. ?I,2~~.CO. VI ~XGend,
         &P., 1015, 101 sj.w. !x4), so tkEt the goneral repeal-
    ci;cr;
    in8 olocso of the 1925 &ct would c~ply, thG rcti,atis ;kG
    8R!!z
        ; that is, prior 5intut~cr;
                                  co rcpwilod to the ei;tcAtof
    theeconrliot 0nl.y. wddia ot cl v. 'i‘crrsll,I.01Tcxou 574,
    110 S.X. 4ixJ
                ) Dcrry v. Etate, im 8.K. 026; Pt.ir~hillv.
    steto, 138 S.h. 759.
      .

                                                      :
. ..*

  .       ..

               Honoxchlo J&n   8. Pritdhott, Page 6
~IionomblcJohn 5. .Frltchett,?asc 7   .' '.
. .




                                                '. '.


      Ylolatlon* Xf the water is wed for a &if&rent purpose, or if        _'
      the damllppoundocore thw. fifty (50) acre-feet and lose tkaa
      'fivehundred (500) sore-feet, the lendmmor car3tot.+plly
      USC the!public waters iq:oundcd tha;eby until he 6ccprcs e
      ponriitfrorc,
                  thq ?kcrd of Xator En&mm?,     If he UYCS such
      water l:ithoutu pernit, thm ha lo vJ.olotinSthe law, end he r,ry
      bo proscouted. Artiolo 75x0, Xovisod CivS1 Statcteo, nr.dAxrticlo
      830, Penal Code. also ponolties could bo reoovarod unde::
      Artiolas 752l.and 7522, Eevised Civil Statutes. Without passing
      on the F,cmMon of whothor the Le@lature could impose the duty
      of enforcJ.rqj
                   thcsc articles o:lthe &tornzp General, it is suf-
      ficimt to stnte tlintIt hai not done so. ZoreZoro, the loaf11
      prosecuti~ officers two char&d with the enforao::ont  oilmm.
      &rticle Y, Strction21, Coustitutlonol .?oxas;~rticl.va25-32,
      Codo of CricrinclProcedum; J-5'i'ox.Yur. 400.
                   yicr
                      trust that t?&eforo~oi~ dl~cusslc~~setisfac-
      tor5.ly   ansmz3 tho questions irrv:hichyou are intcrcet;ed.




                                              Glenn R, Lewiio
                                                   AsGistant




                APPXVEGAUG 21, 194%


                ATTORNZYGXKEHAL OF 'i'E;XAS